Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Meric (US 2008/0130735) (hereinafter Meric) teaches a method, video processor, and non-transitory computer readable medium for preventing start code confusion comprising:
inserting an emulation prevention byte in slice data (e.g. pars. 13 - 32);
generating a slice header of the slice data (e.g. par. 9)
Determining whether a slice header of the slice data is byte aligned (e.g. pars. 9 and 136)
When the slice header is not byte aligned, aligning bytes of a slice header relating to the slice data (e.g. par. 9); and 
inserting an emulation prevention byte in the slice header (e.g. pars. 13 - 32)
combine the slice header and the slice data (e.g. pars. 9 – 11).
Meric does not explicitly teach:
wherein inserting the emulation prevention byte in the slice data is performed prior to the generating of the slice header.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the limitations of the claims, is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487


/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487       

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487